Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 1 of 20

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

LISA BLUE ‘ CIVIL ACTION
237 W Coulter Street :
Philadelphia, PA 19144 ' NO.
Plaintiff, :
=-VS-

BENEFITS DATA TRUST : PLAINTIFF REQUESTS
1500 Market Street : A TRIAL BY JURY
Suite 2800 :
Philadelphia, PA 19102
and
ALYSSA WAGNER (individually)
and
SHAKINA LUMCOX (individually)
and
RANDI TATE (individually)
and
ALVANIA BOONE (individually)
and
LAURA PRZYSTAWDSKI (individually)
and
DAVID CULLER (individually)
Defendants.

Plaintiff, Lisa Blue, by and through undersigned counsel, Seth D. Carson hereby files this
Civil Action Complaint against Defendants, Benefits Data Trust, Alyssa Wagner (individually), -
Shakina Lumcox (individually), Randi Tate (individually), Alvania Boone (individually), Laura
Przystawdski (individually), David Culler (individually) (collectively and hereinafter

“Defendants”), and upon information and belief avers the following:

[1]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 2 of 20

PARTIES

l. Plaintiff, Lisa Blue (“Ms. Blue” or “Plaintiff’) is an adult individual who resides in
the Commonwealth of Pennsylvania with an address for the purposes of service at 237 W Coulter
Street, Philadelphia, Pennsylvania 19144.

De Defendant, Benefits Data Trust, is a business organization existing under the laws
of the Commonwealth of Pennsylvania which is licensed to and regularly transacts business in the
City of Philadelphia with an address for the purposes of service at 1500 Market Street, Suite 2800,
Philadelphia, Pennsylvania 19102.

3. Defendant, Alyssa Wagner is an adult individual who resides in the Commonwealth
of Pennsylvania with a business address for the purposes of service at 1500 Market Street, Suite
2800, Philadelphia, Pennsylvania 19102. Defendant, Alyssa Wagner was the Director of Human
Resources during the time that Plaintiff, Lisa Blue was employed by Defendants.

4. Defendant, Shakina Lumcox is an adult individual who resides in the
Commonwealth of Pennsylvania with a business address for the purposes of service at 1500
Market Street, Suite 2800, Philadelphia, Pennsylvania 19102. Defendant, Shakina Lumcox was
Plaintiff, Lisa Blue’s direct Supervisor during the time that Plaintiff, Lisa Blue was employed by
Defendants.

5. Defendant, Randi Tate is an adult individual who resides in the Commonwealth of
Pennsylvania with a business address for the purposes of service at 1500 Market Street, Suite 2800,
Philadelphia, Pennsylvania 19102. Defendant Randi Tate was a supervisor of Plaintiff, Lisa Blue
during the time that Plaintiff, Lisa Blue was employed by Defendants.

6. Defendant, Alvania Boone is an adult individual who resides in the Commonwealth
of Pennsylvania with a business address for the purposes of service at 1500 Market Street, Suite

2800, Philadelphia, Pennsylvania 19102. Defendant Alvania Boone was a Manager of the
[2]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 3 of 20

Philadelphia Call Center for Benefits Data Trust during the time that Plaintiff, Lisa Blue was
employed by Defendants.

7. Defendant, Laura Przystawdski is an adult individual who resides in the
Commonwealth of Pennsylvania with a business address for the purposes of service at 1500
Market Street, Suite 2800, Philadelphia, Pennsylvania 19102. Defendant, Laura Przystawdski was
the Director of Operations and supervisor of Plaintiff, Lisa Blue during the time that Plaintiff, Lisa
Blue was employed by Defendants.

8. Defendant, David Culler is an adult individual who resides in the Commonwealth
of Pennsylvania with a business address for the purposes of service at 1500 Market Street, Suite
2800, Philadelphia, Pennsylvania 19102. Defendant, David Culler was the Manager of Human
Resources during the time that Plaintiff, Lisa Blue was employed by Defendants.

9. At all times relevant to this Civil Action Defendants Alyssa Wagner (individually),
Shakina Lumcox (individually), Randi Tate (individually), Alvania Boone (individually), Laura
Przystawdski (individually), David Culler (individually) held supervisors authority over Plaintiff,
Lisa Blue.

10. At all times relevant to this Civil Action, Defendants was Plaintiff's joint and sole
employer.

NATURE OF THE CASE

11. Plaintiff, Lisa Blue complains pursuant to the Age Discrimination in Employment
Act of 1967, 29 U.S.C. § 621 et. seg. (“ADEA”); Title VII of the Civil Rights Act of 1964, as
codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978, and by the Civil Rights Act of
1991, Pub. L. No. 102-166 (“Title VII”); the Pennsylvania Human Relations Act, as amended, 43
P.S. §§ 951, ef. seq. (“PHRA”); and the Philadelphia Fair Practices Ordinance, § 9-1100 ef. seg.

(“PFPO”), and sees damages to redress the injuries Plaintiff suffered as a result of being subjected

[3]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 4 of 20

to disparate treatment, hostile work environment, and harassed and discriminated against on the
basis of race, color and age, and retaliated against by her employer for complaining and opposing

said harassment and discrimination as described herein.
JURISDICTION AND VENUE

12. Jurisdiction of this action is conferred upon the Court as this action involves
Questions under Federal Law pursuant to the Age Discrimination in Employment Act of 1967, 29
U.S.C. § 621 ef. seg. (“ADEA”) and Title VII of the Civil Rights Act. The honorable Court has
supplemental jurisdiction over Plaintiff's Commonwealth claims under the PHRA and her claims
pursuant to Philadelphia Ordinance under the PFPO.

13. Venue is proper in this district based upon Defendants’ principal place of business
within the City of Philadelphia, Commonwealth of Pennsylvania, within the Eastern District of
Pennsylvania. Additionally, the events took place in the City of Philadelphia and within the
Commonwealth of Pennsylvania. Accordingly venue is proper in the United States District Court
for the Eastern District of Pennsylvania.

14. On or around June 2018, Plaintiff, Lisa Blue filed a Charge of Discrimination with
the Equal Employment Opportunity Commission (“EEOC”) which was dual filed with the
Pennsylvania Human Relations Commission (“PHRC”) and the Philadelphia Commission on
Human Relations (“PCHR”) against Defendants as set forth herein.

15. | Onor about February 5, 2019, the EEOC issued a Dismissal and Notice of Rights.

16. This action is commenced within ninety (90) days of receipt of the EEOC’s
Dismissal and Notice of Rights.

17. For expediency, Plaintiff has pled claims pursuant to the Pennsylvania Human

Relation Act and the Philadelphia Fair Practice Ordinance. Plaintiffs Commonwealth claims will

[4]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 5 of 20

become ripe for suit one (1) year after Plaintiff's Charge of Discrimination was filed at the
Pennsylvania Human Relations Act. Accordingly Plaintiff's Commonwealth claims will be ripe
November 2019,

MATERIAL FACTS

18. _—_ Plaintiff, Lisa Blue began her employment for Defendants sometime around May
2017 as a Benefits Outreach Specialist.

15. Plaintiff, Lisa Blue is a black, African American female who was born March 11,
1962. Accordingly, Plaintiff, Lisa Blue was fifty-seven (57) years old at the time of her unlawful
termination from employment due to her age, race and color.

16. During her employment for Defendants, Plaintiff, Lisa Blue was subjected to
severe and pervasive harassment and discrimination based upon her age, race and color.

17. Defendants regularly made comments to Plaintiff, Lisa Blue such as, “is your
diaper damp?”

18. Defendants insulted Plaintiff, Lisa Blue and humiliated her in front of her
coworkers on a daily basis by giving Plaintiff fake assignments that were predicated upon
cartoons such as Sponge Bob Square Pants. Defendants laughed at Plaintiff Lisa Blue when she
could not understand the assignments and made comments that Plaintiff, Lisa Blue was too slow
to understand.

19. Defendants ransacked Plaintiff, Lisa Blue’s desk and threw her belongings on the
floor.

20. The discrimination and harassment began when Plaintiff began to experience
disparate treatment in performing her work assignments. Plaintiff would complete work

assignments that were returned to Plaintiff with information missing. Defendant, Shakina

[5]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 6 of 20

Lumcox was sabotaging Plaintiff's work in a targeted effort to discriminate and harassment
Plaintiff based upon Plaintiff's age.

21. Defendant, Shakina Lumcox was Plaintiff's direct supervisor. Plaintiff, Lisa Blue
was the oldest employee on Defendant, Shakina Lumcox’s team. Defendant, Shakina Lumcox
was in her late twenties/early thirties during the time that Plaintiff was employed by Defendants.

22. Defendant, Shakina Lumcox subjected Plaintiff, Lisa Blue to a campaign of
discrimination and harassment based upon Plaintiff's age.

23. Defendant, Shakina Lumcox made discriminatory comments to Plaintiff based
upon Plaintiff's age such as “are your diapers damp?”

24. Defendant, Shakina Lumcox made discriminatory comments to Plaintiff based
upon Plaintiffs age such as “why can’t you understand what you are doing?”

25. Defendant, Shakina Lumcox made discriminatory comments to Plaintiff based
upon Plaintiff's age such as “why aren’t you getting this?”

26. Defendant, Shakina Lumcox made discriminatory comments to Plaintiff based
upon Plaintiffs age such as “I don’t understand why you can’t get it.”

27, Defendant, Shakina Lumcox refused to allow Plaintiff, Lisa Blue to undergo Pace
Training. Defendant, Shakina Lumcox allowed Plaintiff's similarly situated younger coworkers
to undergo Pace Training. Because Plaintiff, Lisa Blue was not allowed to undergo the Pace
Training, Plaintiff was denied opportunities that were afforded to Plaintiff's similarly situated
younger coworkers.

28. There were approximately nine (9) employees on Defendant, Shakina Lumcox’s
team. Plaintiff was the only employee who was denied the opportunity to undergo Pace
Training. There were no other employees on Defendant, Shakina Lumcox’s team that were in

their fifties. Plaintiff, Lisa Blue was fifty-seven (57).
[6]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 7 of 20

29. Defendant, Shakina Lumcox continued to cancel Plaintiff, Lisa Blue’s Pace
Training. Defendant, Shakina Lumcox told Plaintiff that it was beyond Plaintiff's capabilities
because Plaintiff was the only employee on her team that could not figure it out.

30. Defendant, Shakina Lumcox ransacked Plaintiff, Lisa Blue desk on multiple
occasions and threw Plaintiff, Lisa Blue’s property including Plaintiff's papers, pictures, coffee
mug, pens and pencils on the floor.

31. Defendant, Shakina Lumcox deleted Plaintiff's work and ordered Plaintiff to
work harder. Defendant, Shakina Lumcox’s discrimination and harassment of Plaintiff, Lisa
Blue was severe and pervasive and created a hostile work environment for Plaintiff, Lisa Blue.

32. Every day that Plaintiff, Lisa Blue worked with Defendant, Shakina Lumcox,
Defendant, Shakina Lumcox harassed Plaintiff by making comments about Plaintiff inabilities to
perform the work the rest of her team. At all times Plaintiff's work was satisfactory and was at
the same level as any other one of Plaintiff's similarly situated coworkers. Defendant, Shakina
Lumcox singled Plaintiff out due to Plaintiff age in a targeted effort to get Plaintiff off of her
team.

33. One of Plaintiff coworkers offered to show Plaintiff how to use Pace and
Defendant, Shakina Lumcox directed her not to help Plaintiff. Plaintiff's coworker subsequently
informed Plaintiff that she was not allowed to show Plaintiff how to use Pace.

34. Plaintiff reported Defendant, Shakina Lumcox’s discrimination and harassment
based upon Plaintiff's age and Plaintiff was subjected to a campaign of retaliation.

35. Plaintiff reported Defendant, Shakina Lumcox’s discrimination and harassment to
Defendant, Alvania Boone and Defendant, Alyssa Wagner. Defendant, Alvania Boone and
Defendant, Alyssa Wagner refused to consider Plaintiffs reports of discrimination and harassment in the

workplace. Defendant, Alvania Boone and Defendant, Alyssa Wagner refused to initiate prompt

[7]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 8 of 20

remedial measures and as a result endorsed, allowed, approved, sanctioned and permitted the
discrimination and harassment to continue. At no time did Defendant, Alvania Boone and Defendant,

Alyssa Wagner take Plaintiffs reports of discrimination and harassment seriously. Plaintiff was informed
that it was all in her head. Plaintiff was informed that Defendant, Shakina Lumcox knew what she was
doing. Plaintiff was informed that Defendant, Shakina Lumcox wouldn’t do that. At no time did
Defendant investigate, question, interview, or look into Plaintiff reports of discrimination and harassment
in the workplace.

36. Plaintiff, Lisa Blue trained for three months before she was assigned to Defendant,
Shakina Lumcox’s team. Defendant, Shakina Lumcox began her campaign of discrimination and
harassment targeting Plaintiff, Lisa Blue almost immediately. Plaintiff began reporting the discrimination
and harassment promptly to Defendant, Alvania Boone and Defendant, Alyssa Wagner. Accordingly,
Plaintiff began reporting discrimination and harassment as early as September 2017.

37. Pursuant to Plaintiff's reports of discrimination and harassment in the workplace,
Plaintiff began to notice that her hours were unfairly adjusted so that Plaintiff was denied equal pay for
hours worked.

38. Plaintiff arrived at work every day at 8:45 A.M. Plaintiff clocked in using two methods
every day. First, Plaintiff used her keycard to let Plaintiff in the building and then to let Plaintiff into the
actual office in Suite 2800. Second, once Plaintiff was in the office in Suite 2800, Plaintiff had to clock
in by swiping her keycard. Both methods calculated Plaintiff's arrival time, however, the second method,
once Plaintiff was inside Suite 2800, was the way that Defendants’ calculated employees’ hours. Plaintiff
was clocked in and began working everyday at 8:45 A.M. Plaintiff continued working until 5:00 P.M
every day. Accordingly, Plaintiff worked 41.25 hours every week.

39, Pursuant to reporting discrimination and harassment in the workplace, Plaintiff began
noticing that she was not paid for the full workweek. Defendants deducted hours from Plaintiff's

paycheck. Defendants also applied holiday pay and personal pay that Plaintiff never used.

[8]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 9 of 20

40. Plaintiff reported that hours and pay was being unfairly and incorrectly deducted from
Plaintiff's paycheck. As a result Plaintiff noticed that even more hours were taken from her paycheck.
Plaintiff also noticed that her personal time was deducted from her pay.

4]. Plaintiff continued to report that hours and pay were being unfairly and incorrectly
deducted from her paycheck. At no time did Defendants initiate an investigation into Plaintiff's reports.
Defendants informed Plaintiff that she was wrong without investigating, interviewing or looking into
Plaintiff's reports of pay and hours being unfairly deducted from Plaintiff's paycheck. Defendants
dismissed Plaintiff's reports out of hand with no concern for the implications of Plaintiff's reports should
Plaintiff's reports have been proven accurate. As a result Defendants condoned, allowed, permitted, and
sanctioned money being taken from every one of Plaintiff paychecks during Plaintiff's employment for
Defendants.

42. Despite Plaintiff ongoing reports of discrimination and harassment, Plaintiff was forced
to continue working with Defendant, Shakina Lumcox until April 2018.

43. In April 2018, Plaintiff was transferred from Defendant, Shakina Lumcox’s team to a
team managed and supervised by Defendant, Shakina Lumcox’s personal friend, Defendant, Randi Tate.

44, Plaintiff began working for Defendant, Randi Tate in April 2018 and the discrimination
and harassment got even worse.

45, Defendant, Randi Tate made it clear that she did not like Plaintiff, Lisa Blue. Defendant,
Randi Tate spoke to Plaintiff in a demeaning, insulting manner and refused to treat Plaintiff like
Plaintiffs similarly situated coworkers.

46. The first thing that Defendant, Randi Tate when she became Plaintiff, Lisa Blue’s
supervisor was to delete Plaintiff, Lisa Blue’s Quality Score for the month of April. Plaintiffs Quality
Score for the month of April was high and Defendant, Randi Tate deleted it entirely. Defendants did not
delete any other employees Quality Score.

47. Defendant, Randi Tate also asked Plaintiff is Plaintiff diaper was wet.
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 10 of 20

48. Defendant, Randi Tate refused to allow Plaintiff to be on the website, even after
Plaintiff's picture was taken for the website. When Plaintiff noticed that she was not on the company
website, Plaintiff asked Defendant, Randi Tate, “why am I not on the website?” Defendant, Randi Tate
informed Plaintiff, “you are too old.”

49, The discrimination and harassment continued and was severe and pervasive and
subjected Plaintiff to a hostile work environment.

50. The discrimination and harassment while working with Defendant, Randi Tate continued
to be ratcheted up and on May 30, 2018, a meeting was held in Defendant, Alyssa Wagner’s office. Also
present was Defendant, Alvania Boone. Plaintiff presented Defendant, Alyssa Wagner and Defendant,
Alvania Boone with a letter describing the discrimination and harassment in the workplace. Plaintiff's
letter described the way in which Defendants including Defendant, Randi Tate discriminated against
Plaintiff by berating Plaintiff for being unable to complete work assignments while simultaneously setting
executing strategies to keep Plaintiff from completing work assignment and doing her job.

51. The day after Plaintiff presented this letter to Defendant, Alvania Boone and Alyssa
Wagner during the May 30, 2018 meeting, Plaintiff's health savings account was terminated. Plaintiff
discovered that her health savings account was terminated May 31, 2018. Defendants also took money
out of Plaintiff transportation benefits account and never returned it to Plaintiff, Lisa Blue.

32, Defendant, Randi Tate ordered Plaintiff into her office and accused Plaintiff of using
more personal time than Plaintiff already had. Defendant, Randi Tate ordered Plaintiff to sign a
document that stated that Plaintiff had used more personal hours than Plaintiff had. Plaintiff refused to
sign the document because the information in the document was not accurate. Defendant, Randi Tate said
she would fix the document, however, Defendant, Randi Tate refused to make the corrections. The next
time that Plaintiff was ordered into Defendant, Randi Tate’s office, the document still contained the same
incorrect information. Defendant, Randi Tate has simply moved the sentence from the beginning to the
middle of the paragraph. Plaintiff, Lisa Blue noticed that the document was still not accurate and refused
to sign it again.

[10]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 11 of 20

53. Plaintiff subsequently had a meeting with Defendant, Randi Tate, Defendant, Alvania
Boone and Defendant, Laura Przystawdski the following Friday. Plaintiff informed Defendant,
Randi Tate, Defendant, Alvania Boone and Defendant, Laura Przystawdski that Defendant, Randi
Tate had threatened Plaintiff by stating that Plaintiff had to sign the document. Defendant,
Alvania Boone then ordered Plaintiff to punch out and leave the office immediately.

54. Plaintiff, Lisa Blue did as Defendant, Alvania Boone ordered and left the office
on or about Friday, June 22, 2018 at approximately 4:00 P.M. Defendants reported to the
Pennsylvania Unemployment office that the reason Plaintiff stopped working on June 22, 2018
was due to job abandonment.

55. In or around June 26, 2018, Plaintiff contacted Defendants to ask why she was
ordered to leave on June 22, 2018. Plaintiff, Lisa Blue spoke with Defendant, David Cullen.
Defendant, David Cullen informed Plaintiff that “it was a mistake” and asked Plaintiff to visit the
office.

56. Plaintiff filed a Charge of Discrimination with the Equal Employment
Opportunity Commission on or around Monday, June 25, 2018.

57. Plaintiff followed Defendant, David Cullen’s instructions and returned to the
office on or around Tuesday, June 26, 2018. Plaintiff followed Defendant, David Cullen’s
instructions and went straight to Defendant Alyssa Wagner’s officer upon arrival.

58. Plaintiff notified Defendant, Alyssa Wagner and Defendant, David Cullen that
Plaintiff had filed for Pennsylvania unemployment benefits and that Plaintiff had filed a Charge
of Discrimination at the Equal Employment Opportunity Commission. Defendant, Alyssa
Wagner screamed at the top of lungs at Plaintiff, Lisa Blue and asked, “what do you want?”

59. Defendants instructed Plaintiff to go back to work and Plaintiff worked the

remainder of the week. The following Monday, July 2, 2018, Plaintiff was ordered into

[11]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 12 of 20

Defendant, Alyssa Wagner’s office again. Defendant, Alyssa Wagner terminated Plaintiffs
employment on July 2, 2018. The reason for Plaintiff's termination is nothing but pretext.
Plaintiff was terminated pursuant to discrimination and harassment based upon Plaintiff's age
‘race, color and in retaliation for Plaintiff ongoing reports of discrimination and harassment
including filing a Charge of Discrimination with the Equal Employment Opportunity
Commission.

60. As aresult of Defendants’ conduct, Plaintiff was caused to sustain serious and
permanent personal injuries, including permanent psychological injuries.

6l. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded,
victimized, embarrassed and emotionally distressed.

62. As a result of the acts and conduct complained of herein, Plaintiff has suffered
and will continue to suffer the loss of income, the loss of salary, bonuses, benefits and other
compensation,

63. Plaintiff also suffered future pecuniary losses, emotional pain, humiliation,
suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

64. Plaintiff has further experienced severe emotional and physical distress including
physical manifestations resulting from Plaintiff's emotional distress.

65. As Defendant’s conduct has been malicious, willful, outrageous, and conducted
with full knowledge of the law, Plaintiff demands Punitive Damages.

66. Defendants have exhibited a pattern and practice of not only discrimination but
also retaliation. Said discrimination, harassment and retaliation was severe and pervasive and

created a hostile work environment.

[12]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 13 of 20

67.  Atall times Defendants refused to investigate or take appropriate remedial action
in response to Plaintiffs complaints of discrimination, harassment and hostile work
environment.

68. Defendants discriminatory conduct was severe and pervasive, creating a hostile
work environment for Plaintiff.

69. Defendants have exhibited a pattern and practice of not only discrimination but
also retaliation.

70. Plaintiff claims a continuous practice of discrimination and makes all claims
under the continuing violations doctrine.

71. Plaintiff further claims constructive and/or actual discharge to the extent she was
terminated from her position as a result of harassment and retaliation for reporting the same.

72. The above are just some examples, of some of the discrimination and retaliation
to which Defendants subjected Plaintiff.

73. Plaintiff was a w2 employee of Defendants; however, in the event Defendants
claims or it is determined that Plaintiff was an independent contractor, Plaintiff makes all
applicable claims for the above facts and conduct complained of herein under the applicable law
pertaining to independent contractors.

FIRST CAUSE OF ACTION
DISCRIMINATION UNDER TITLE VII
(against Corporate Defendants only)

74, Plaintiff, Lisa Blue, hereby incorporates all allegations contained in paragraphs one
(1) through seventy-three (73) as fully as if they were set forth at length.

75. This claim is authorized and instituted pursuant to the provisions of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, for relief based upon

the unlawful employment practices of the above-named Defendants. Plaintiff complains of

[13]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 14 of 20

Defendants’ violation of Title VII's prohibition against discrimination in employment based, in
whole or in part, upon an employee's sex and/or gender.
76. SEC. 2000e-2. /Section 703] states as follows:

(a) Employer practices

It shall be an unlawful employment practice for an employer —

(1) to fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to his compensation, terms, conditions,
or privileges of employment, because of such individual’s race, color, religion, sex, or
national origin; or

(2) to limit, segregate, or classify his employees or applicants for employment in
any way which would deprive or tend to deprive any individual of employment

opportunities or otherwise adversely affect his status as an employee, because of such
individual’s race, color, religion, sex, or national origin.

77. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.

§2000¢ et seq., by discriminating against Plaintiff because of her sex and/or gender.

SECOND CAUSE OF ACTION
RETALIATION UNDER TITLE VII
(against Corporate Defendants only)

78. Plaintiff, Lisa Blue, hereby incorporates all allegations contained in paragraph one
(1) through seventy-seven (77) as fully as if they were set forth at length.

79. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-3(a)
provides that it shall be an unlawful employment practice for an employer: “(1) to... discriminate
against any of his employees... because [s]he has opposed any practice made an unlawful
employment practice by this subchapter, or because [s]he has made a charge, testifies, assisted,
or participated in any matter in an investigation, proceeding, or hearing under this subchapter.”

80. Defendants engaged in unlawful employment practiced prohibited by 42 U.S.C. §

2000e ef seq. by retaliating against Plaintiff with respect to the terms, conditions, and/or

[14]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 15 of 20

privileges of her employment because of her opposition to and reporting of the unlawful

employment practices of Defendants.

THIRD CAUSE OF ACTION
DISCRIMINATION UNDER STATE LAW
(against Corporate Defendants only)

81. Plaintiff, Lisa Blue, hereby incorporates all allegations contained in paragraphs
one (1) through eighty (80) as fully as if they were set forth at length.

82. The PHRA § 955 provides that it shall be an unlawful discriminatory practice:
"(a) For any employer because of the race, color, religious creed, ancestry, age, sex, national
origin or non-job related handicap or disability or the use of a guide or support animal because of
the blindness, deafness or physical handicap of any individual or independent contractor, to
refuse to hire or employ or contract with, or to bar or to discharge from employment such
individual or independent contractor, or to otherwise discriminate against such individual or
independent contractor with respect to compensation, hire, tenure, terms, conditions or privileges
of employment or contract, if the individual or independent contractor is the best able and most
competent to perform the services required."

83. Defendants engaged in an unlawful discriminatory practice by discriminating
against the Plaintiff because of her sex and/or gender.

84. Plaintiff hereby makes a claim against Defendants under all of the applicable

paragraphs of the PHRA § 955,

FOURTH CAUSE OF ACTION
RETALIATION UNDER STATE LAW
(against all named Defendants)

85. Plaintiff, Lisa Blue, hereby incorporates all allegations contained in paragraphs
one (1) through eighty-four (84) as fully as if they were set forth at length.

[15]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 16 of 20

86. PHRA § 955(d) provides that it shall be an unlawful discriminatory practice: " For
any person, employer, employment agency or labor organization to discriminate in any manner
against any individual because such individual has opposed any practice forbidden by this act, or
because such individual has made a charge, testified or assisted, in any manner, in any
investigation, proceeding or hearing under this act."

87. Defendants engaged in an unlawful discriminatory practice by discharging,
retaliating, and otherwise discriminating against the Plaintiff because of Plaintiff's opposition to

the unlawful employment practices of Plaintiffs employer.

FIFTH CAUSE OF ACTION
DISCRIMINATION UNDER STATE LAW
(against individual named Defendants only)

88. Plaintiff, Lisa Blue, hereby incorporates all allegations contained in paragraphs
one (1) through eighty-seven (87) as fully as if they were set forth at length.

89, PHRA § 955(e) provides that it shall be an unlawful discriminatory practice: " For
any person, employer, employment agency, labor organization or employee, to aid, abet, incite,
compel or coerce the doing of any act declared by this section to be an unlawful discriminatory
practice, or to obstruct or prevent any person from complying with the provisions of this act or
any order issued thereunder, or to attempt, directly or indirectly, to commit any act declared by
this section to be an unlawful discriminatory practice."

90. Defendants engaged in an unlawful discriminatory practice in violation of PHRA
§955(e) by committing assault and battery, aiding, abetting, inciting, compelling and coercing

the discriminatory conduct.

[16]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 17 of 20

SIXTH CAUSE OF ACTION
DISCRIMINATION UNDER THE
PHILADELPHIA CITY ADMINISTRATIVE ORDINANCE
(against all named Defendants)

91. Plaintiff, Lisa Blue, hereby incorporates all allegations contained in paragraphs one
(1) through ninety (90) as fully as if they were set forth at length.

92. The Philadelphia Fair Practices Ordinance § 9-1103(1) provides that it shall be an
unlawful discriminatory practice: “It shall be an unlawful employment practice to deny or interfere
with the employment opportunities of an individual based upon his or her race, ethnicity, color,
sex (including pregnancy, childbirth, or a related medical condition), sexual orientation, gender
identity, religion, national origin, ancestry, age, disability, marital status, familial status, genetic
information, or domestic or sexual violence victim status, including, but not limited to, the
following: (a) For any employer to refuse to hire, discharge, or otherwise discriminate against an
individual, with respect to any matter directly or indirectly related to employment.”

93; Defendants engages in an unlawful discriminatory practice in violation of
Philadelphia Fair Practices Ordinance § 9-1103(1) by creating and maintaining discriminatory
working conditions, and otherwise discrimination against Plaintiff because of Plaintiff's sex and/or
gender.

94, Plaintiff, Lisa Blue, hereby makes a claim against Defendants under all of the

applicable paragraphs of Philadelphia Fair Practices Ordinance Chapter 9-1100.

SEVENTH CAUSE OF ACTION
RETALITATION UNDER THE
PHILADELPHIA CITY ADMINISTRATIVE ORDINANCE
(against all named Defendants)

95. Plaintiff, Lisa Blue, hereby incorporates all allegations contained in paragraphs one

(1) through ninety-four (94) as fully as if they were set forth at length.

[17]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 18 of 20

96. The Philadelphia Fair Practices Ordinance § 9-1103(1)(g) provides that it shall be
an unlawful discriminatory practice: “For any person to harass, threaten, harm, damage, or
otherwise penalize, retaliate or discriminate in any manner against any person because he, she, or
it has complied with the provisions of this Chapter, exercised his, her or its rights under this
Chapter, enjoyed the benefits of this Chapter, or made a charge, testified or assisted in any manner
in any investigation, proceeding or hearing hereunder.”

O77. Defendants engaged in an unlawful discriminatory practice in violation of
Philadelphia Fair Practices Ordinance § 9-1103(1)(g) by discriminating against the Plaintiff

because of Plaintiff's opposition to the unlawful employment practices of Plaintiff's employer.

EIGHTH CAUSE OF ACTION
DISCRIMINATION UNDER THE
PHILADELPHIA CITY ADMINISTRATIVE ORDINANCE
(against individual Defendants only)

98. Plaintiff, Lisa Blue, hereby incorporates all allegations contained in paragraphs one
(1) through ninety-seven (97) as fully as if they were set forth at length.

99. The Philadelphia Fair Practices Ordinance § 9-1103(1)(h) provides that is shall be
an unlawful discriminatory practice: “For any person to aid, abet, incite, induce, compel or coerce
the doing of any unlawful employment practice or to obstruct or prevent any person from
complying with the provision of this Section or any order issued hereunder or to attempt directly
or indirectly to commit any act declared by this Section to be an unlawful employment practice.”

100. Defendants engaged in an unlawful discriminatory practice in violation of
Philadelphia Fair Practices Ordinance § 9-1103(1)(h) by aiding, abetting, inciting, compelling and

coercing the above discriminatory, unlawful and retaliatory conduct.

[18]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 19 of 20

NINTH CAUSE OF ACTION
DISCRIMINATION UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT, AS AMENDED, BY THE OLDER

WORKERS BENEFITS PROTECTION ACT, 29 U.S.C. § 621, ET SEQ. (“ADEA”)

(Not Against Individual Respondents)
101. Plaintiff, Lisa Blue, hereby incorporates all allegations contained in paragraphs
one (1) through one-hundred (100) as fully as if they were set forth at length.
102. Section 626 of the ADEA provides it shall be unlawful for an employer:

(1) to fail or refuse to hire or to discharge any individual or otherwise
discriminate against any individual with respect to their compensation,
terms, conditions, or privileges of employment, because of such
individual’s age;

(2) to limit, segregate, or classify their employees in any way which
would deprive or tend to deprive any individual of employment
opportunities or otherwise adversely affect his status as an employee,
because of such individual’s age; or

(3) to reduce the wage rate of any employee in order to comply with this
chapter.

(b) It shall be unlawful for an employment agency to fail or refuse to refer
for employment, or otherwise to discriminate against, any individual
because of such individual’s age, or to classify or refer for employment any
individual on the basis of such individual’s age.

103. Defendants engaged in unlawful employment practices prohibited by Section 626
of the ADEA by discriminating against Plaintiff because of her age.
TENTH CAUSE OF ACTION
RETALIATION UNDER THE ADEA
(Not Against Individual Respondents)
104. Plaintiff, Lisa Blue, hereby incorporates all allegations contained in paragraphs
one (1) through one-hundred-three (103) as fully as if they were set forth at length.
105. Section 623 (d) of the ADEA states the following:
“Tt shall be unlawful for an employer to discriminate against any

of his employees or applicants for employment, for an employment agency
to discriminate against any individual, or for a labor organization to

[19]
Case 2:19-cv-02285-CDJ Document1 Filed 05/24/19 Page 20 of 20

discriminate against any member thereof or applicant for membership,
because such individual, member or applicant for membership has
opposed any practice made unlawful by this section, or because such
individual, member or applicant for membership has made a charge,
testified, assisted, or participated in any manner in an investigation,
proceeding, or litigation under this chapter.”

106 Defendants violated Section 623 (d) of the ADEA because Defendants
discriminated against Plaintiff due to Plaintiff's complaints of Defendants’ unlawful employment
practices as previously set forth herein.

JURY DEMAND
Plaintiff requests a jury trial on all issues to be tried.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,
in an amount to be determined at the time of trial plus interest, punitive damages, liquidated
damages, statutory damages, attorneys’ fees, costs, and disbursements of action; and for such

other relief as the Court deems just and proper.

DEREK SMITH LAW GROUP, PLLC

Seth D. Carson, Esquire

1835 Market Street, Suite 2950
Philadelphia, Pennsylvania 19103
Phone: 215.391.4790

Email: seth@dereksmithlaw.com

DATED: May 24, 2019

[20]
